Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on September 26, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-5 under 35 U.S.C. 103 as stated in the Office action dated July 25, 2022 have been withdrawn in light of applicant’s amendment filed on September 26, 2022. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The exclusive transitional phrase of “consisting of” in claim 1 as amended is not supported by the instant specification. The applicant is required to identify the supports to the claimed features in the instant specification.
 	Furthermore, there seems no positive recitation of “SLIPAX ZHS” in the instant specification. Therefore, the SLIPAX ZHS disclosed in CN (‘475) as a thixotropic agent cannot be excluded from the instantly claimed thixotropic agent. See MPEP 2173.05(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2019/009097 A1) in view of WO (2019/074006 A1). Because WO (2019-009097 A1) is in Japanese, its patent family member Uchida (US Pub. 2020/0269362 A1) has been relied upon to establish the ground of rejection herein.
	With respect to claims 1-5, Uchida (‘362 A1) discloses a solder paste comprising a solder alloy and a halogen-free flux comprising by mass 1-10% of an activator including an isocyanuric acid derivative selected from the group consisting of bis(2-caboxyethyl) isocyanurate, tris(2-carboxyethyl) isocyanuric acid and tris(3-carboxypropyl) isocyanuric acid; and 1-20% of a thixotropic agent including a fatty acid amide (abstract, claim 1, paragraphs [0008]-[0012]). Uchida (‘362 A1) does not specify the thixotropic agent as claimed. WO (‘006 A1) discloses a halogen-free flux comprising by weight 0-10% of a thixotropic agent including a polyamide compound (abstract, paragraphs [0016] and [0023]) which would meet the thixotropic agent as claimed. it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the fatty acid amide of Uchida (‘362 A1) with the claimed polyamide compound in the flux of Uchida (‘362 A1) with an expectation of success, because these thixotropic agents are functionally equivalent in terms of being used as a thixotropic agent in a flux as disclosed by Uchida (‘362 A1) and WO (‘006 A1). See MPEP 2144.06. The content ranges of the activator and thixotropic agent disclosed by Uchida (‘362 A1) in view of WO (‘006 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Uchida (‘362 A1) in view of WO (‘006 A1) with an expectation of success because Uchida (‘362 A1) in view of WO (‘006 A1) discloses the same utility over the entire disclosed ranges.
Response to Arguments
5.	The applicant’s arguments filed on September 26, 2022 have been fully considered but they moot in light of the new grounds of rejections above. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


10/19/2022